Exhibit 10.1

Execution version

LOAN PURCHASE AND AGENCY ASSIGNMENT AGREEMENT

This Loan Purchase and Agency Assignment Agreement (this “Agreement”) is entered
into as of January 30, 2007, by and among Goldman Sachs Mortgage Company, in its
individual capacity (“GSMC”) as a Lender and as Administrative Agent and
Collateral Agent (“Prior Agent”) for the Lenders under the Credit Agreement (as
defined below), Brookfield Asset Management Inc. (“BAMI”), The Mills Limited
Partnership, a Delaware limited partnership (“Borrower”), the Mills Corporation,
a Delaware corporation (“Parent”) and each other Credit Party party hereto.
Defined terms in the Credit Agreement have the same meanings where used herein,
unless otherwise defined.

RECITALS

WHEREAS, Borrower, Parent and certain other Credit Parties party thereto (each
of the foregoing, collectively, the “Credit Parties”), Prior Agent and Lenders
have entered into a Credit and Guaranty Agreement dated as of May 19, 2006 (as
amended, supplemented, restated or otherwise modified, the “Credit Agreement”);

WHEREAS, Prior Agent desires to resign as the Administrative Agent and
Collateral Agent and BAMI desires to be appointed as the successor
Administrative Agent and Collateral Agent and the parties hereto consent to such
resignation and appointment; and

WHEREAS, in connection with that certain Assignment and Assumption Agreement (as
defined below), among GSMC and BAMI, GSMC desires to sell and assign 100% of the
outstanding Loans under the Credit Agreement to BAMI.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1.        Resignation and Appointment.

(a)    As of the Effective Date (as defined below), (i) Prior Agent hereby
resigns as the Administrative Agent and the Collateral Agent as provided under
Section 9.7 of the Credit Agreement, (ii) the Lenders party hereto hereby waive
the 30-day notice requirement referred to in Section 9.7 of the Credit Agreement
and appoint BAMI, in its individual capacity, as the successor Administrative
Agent and Collateral Agent (in such capacities, the “Successor Agent”), (iii) in
connection with such appointment of Successor Agent, each of the parties hereto
(x) consents to the appointment of BAMI as Successor Agent pursuant to
Section 9.7(b) of the Credit Agreement and (y) agrees that notwithstanding
anything to the contrary in the definition of “Qualified Replacement Agent” in
Section 1.1 of the Credit Agreement, Brookfield Asset Management Inc. shall be
permitted as a Qualified Replacement Agent, and (iv) BAMI hereby accepts such
appointment as Successor Agent. Each of the parties hereto agree to execute all
documents necessary or appropriate to evidence the appointment of BAMI as the
Successor Agent. The parties hereto hereby confirm that all of the provisions of
the Credit Agreement, including, without limitation, Section 9, Section 10.2,
Section 10.3 and Section 10.8, as they pertain to a retiring Agent, shall
survive Prior Agent’s resignation hereunder, and inure to the benefit of Prior
Agent. Notwithstanding any of the foregoing, BAMI shall not be liable for any
actions taken or omitted to be taken by Prior Agent while it was the
Administrative Agent or the Collateral Agent nor for any actions taken or
omitted to be taken by Prior Agent pursuant to this Agreement.

 



--------------------------------------------------------------------------------

(b)    As of the Effective Date, Prior Agent hereby assigns (without, except as
expressly set forth herein, any representation, warranty or recourse) all Liens
and security interests under the Credit Agreement and the other Assigned Credit
Documents (as defined below) to BAMI, as Successor Agent. Notwithstanding
anything contained herein or in any other Assigned Credit Document, all of such
Liens and security interests shall in all respects be continuing and in effect
and are reaffirmed pursuant to the Assigned Credit Documents.

(c)    Prior Agent agrees that it shall (i) on the Effective Date, deliver to
Successor Agent all original stock certificates, instruments, promissory notes
and other property of Borrower or any of its Subsidiaries held by Prior Agent to
the extent such relate to any of the Assigned Credit Documents and
(ii) following the Effective Date, furnish, at Borrower’s expense, additional
releases, termination statements and such other documents, instruments and
agreements as may be reasonably requested by Successor Agent in order to effect
and evidence more fully the matters covered hereby, including delivery to
Successor Agent of assignments of all existing Mortgages (in form and substance
reasonably satisfactory to Successor Agent) duly executed by the Prior Agent.
Prior Agent authorizes Borrower and the Successor Agent (and their respective
counsel) to prepare and file such UCC financing statements and amendments under
the Uniform Commercial Code in the offices and jurisdictions that Successor
Agent deems necessary or appropriate to evidence the matters referred to herein.

2.        Loan Purchase. As of the Effective Date, GSMC (without, except as
expressly set forth herein and in the Assignment and Assumption Agreement, any
representation, warranty or recourse) agrees to sell (pursuant to the Assignment
and Assumption Agreement) to BAMI, and BAMI agrees to purchase, all of GSMC’s
right, title and interest as Lender in the Loans and related rights and
obligations pursuant to the Assigned Credit Documents; provided, that, GSMC
shall continue to have full rights pursuant to, and benefits of, Section 10.3 of
the Credit Agreement. Such sale and purchase shall be made in consideration of
the Purchase Price as defined and set forth on Schedule 1 hereto, which shall be
payable on the Effective Date to GSMC by BAMI, in immediately available funds,
to the account of GSMC specified in Schedule 1 hereto.

3.        Assigned Credit Documents. The parties agree that all rights and
obligations respectively assigned to, and assumed by, BAMI, pursuant to this
Agreement and the transactions contemplated hereby, shall not include any rights
or obligations of GSMC pursuant to the Fee Letter or the Commitment Letter. The
Credit Agreement and the other Credit Documents, excluding the Fee Letter and
the Commitment Letter, are referred to herein as the “Assigned Credit
Documents”.

4.        Representations and Warranties of GSMC and BAMI.

(a)    GSMC hereby represents and warrants that it is legally authorized to
enter into and has duly executed and delivered this Agreement.

(b)    BAMI hereby represents and warrants that it is legally authorized to
enter into and has duly executed and delivered this Agreement.

5.        Representations and Warranties of Borrower and each Credit Party. Each
of Borrower and each Credit Party hereby represents and warrants that:

(a)    each Credit Party has the power, and has been duly authorized by all
requisite action, to execute and deliver this Agreement and the other documents
and agreements

 

2



--------------------------------------------------------------------------------

executed and delivered in connection herewith to which it is a party. This
Agreement has been duly executed by each Credit Party and the other documents
and agreements executed and delivered in connection herewith to which any Credit
Party is a party have been duly executed and delivered by each Credit Party, as
applicable;

(b)    this Agreement is the legal, valid and binding obligation of each Credit
Party and the other documents and agreements executed or delivered in connection
herewith to which any Credit Party is a party are the legal, valid and binding
obligations of each such Credit Party, in each case enforceable against such
Credit Party in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and subject to general equitable principles which may limit
the right to obtain equitable remedies; and

(c)    the execution, delivery and performance of this Agreement and the other
documents and agreements executed and delivered in connection therewith do not
and will not (i) violate any law, rule, regulation or court order to which any
Credit Party is subject or (ii) conflict with or result in a breach of the
Organizational Documents of any Credit Party or any other agreement or
instrument to which it is party or by which the properties of any Credit Party
is bound.

6.        Conditions Precedent to Effectiveness. The obligations of the parties
hereto set forth in Sections 1 and 2 hereof shall become effective immediately
upon the date (the “Effective Date”) when each of the following conditions shall
first have been satisfied; provided, that the Effective Date shall (unless
otherwise agreed in writing by GSMC, BAMI and the Borrower) be January 30, 2007:

(a)    Each of the parties hereto shall have executed and delivered this
Agreement;

(b)    each of BAMI and GSMC shall have executed and delivered to each other
counterparts of an assignment and assumption agreement, in the form attached
hereto as Exhibit A (the “Assignment and Assumption Agreement”), for the
assignment of 100% of the outstanding Loans under the Credit Agreement from GSMC
to BAMI;

(c)    GSMC shall have received agreements, in form and substance satisfactory
to it, from each Person to which it has sold any participation in the Loans,
terminating each such participation, executed and delivered by each such
participant;

(d)    GSMC shall have received a supplement to the Fee Letter, in the form
attached hereto as Exhibit B, executed and delivered by Borrower and Parent
(provided, that, to the extent provided in such supplement, the Fee Letter and
the Commitment Letter shall terminate following the occurrence of the Effective
Date (including payment to GSMC of all amounts set forth on Schedule 1 hereto));

(e)    the Escrow Agreement, dated as of November 22, 2006, by and among
Borrower, Parent, Meadowlands Mills L.L.C., Meadowlands Mills Limited
Partnership and GSMC as escrow Agent, shall have been terminated on terms
satisfactory to GSMC;

(f)    GSMC shall have received payment in immediately available funds of the
following: (i) from BAMI, the Purchase Price set forth on Schedule 1 hereto, and
(ii) from the Borrower, all fees, costs, expenses and other amounts payable
pursuant to the Credit

 

3



--------------------------------------------------------------------------------

Documents, set forth on Schedule 1 hereto, in each case to the account specified
on Schedule 1 hereto , provided, however, that GSMC agrees that, if it shall
receive payment of the entirety of the foregoing amounts prior to 12:00 noon
(Eastern) on January 30, 2007, it shall rebate to BAMI, within one Business Day
thereof, a portion of the Purchase Price equal to one day’s interest accruing
under the Credit Agreement on January 30, 2007 with respect to the Loans
(excluding from such calculation that portion of the Loans with respect which
GSMC has previously sold participations (as referred to in Section 6(c) above));
and

(g)    GSMC shall have received the Cadillac Amendment (as defined in Section 8)
duly executed and delivered by the parties thereto.

7.        Further Assurances.

(a)    Without limiting their obligations in any way under any of the Credit
Documents, Borrower reaffirms and acknowledges its obligations to BAMI as
Successor Agent with respect to the Credit Agreement and the other Assigned
Credit Documents and that the delivery of any agreements, instruments or any
other document and any other actions to be taken on or after the date hereof
shall be to the satisfaction of Successor Agent.

(b)    Borrower agrees that, following the Effective Date, it shall promptly, at
its own expense, (i) deliver to Successor Agent duly executed copies of
third-party notices in form and substance satisfactory to Successor Agent which
Successor Agent reasonably considers are desirable or necessary (including,
without limitation, terminations of deposit account control agreements), and
(ii) deliver to Successor Agent such other documents and certificates as
Successor Agent may reasonably request.

(c)    The Credit Parties and Successor Agent agree to use commercially
reasonable efforts to cause the Amendment No. 2 to Deposit Account Control
Agreement, in the form attached hereto as Exhibit C (the “Deposit Account
Control Agreement Assignment”) (with such changes thereto as Prior Agent may in
its discretion approve), duly executed by the parties thereto and delivered to
Prior Agent within two Business Days following the date hereof, and agree that
if the foregoing requirement shall not be satisfied by such time, Prior Agent
may terminate the Deposit Agreement (as defined therein) by providing notice to
the parties thereto in accordance with the provisions of Section 10(a) of the
Deposit Agreement.

(d)    Prior Agent agrees that, on the Effective Date, it shall direct all funds
on deposit in the Cash Collateral Account to be transferred to the Concentration
Account.

8.        Waiver re: No Further Negative Pledges. Subject to the occurrence of
the Effective Date, each of the parties hereto consent to the execution and
delivery of Amendment No. 1 to Loan Agreement, dated as of January 30, 2007, by
and between GSMC as lender and Dover Commons Limited Partnership, Dover Mall
Limited Partnership, Northpark Mall Limited Partnership, White Plains Galleria
Limited Partnership and Esplanade Mall Limited Partnership, each as borrower
(the “Cadillac Amendment”), by the parties thereto, and agree that,
notwithstanding anything to the contrary in Section 6.4 of the Credit Agreement,
the foregoing shall not contravene such Section 6.4 of the Credit Agreement.

9.        Release. The Credit Parties hereby represent and warrant, to the best
of their knowledge and belief, that there are no liabilities, claims, suits,
debts, liens, losses, causes of action, demands, rights, damages or costs, or
expenses of any kind, character or nature whatsoever, known or

 

4



--------------------------------------------------------------------------------

unknown, fixed or contingent (collectively, the “Claims”), which the Credit
Parties may have or claim to have against GSMC (including as Lender and Prior
Agent), or its agents, employees, officers, affiliates, directors,
representatives, attorneys, successors and assigns (collectively, the “Released
Parties”), which might arise out of or be connected with any act of commission
or omission of the Released Parties existing or occurring on or prior to the
date hereof arising with respect to the liabilities or obligations under the
Credit Documents. In furtherance of the foregoing, except solely in respect of
the undertakings by the Prior Agent and the Lenders described herein, each
Credit Party hereby waives, releases, acquits and forever discharges the
Released Parties from any and all (i) defenses or offsets of any kind whatsoever
which it may have in connection with the Credit Documents contemplated thereby,
and (ii) Claims that it may have or claim to have, in the case of either clause
(i) or clause (ii), to the extent relating to or arising out of or in connection
with the liabilities or obligations under the Credit Documents or any other
agreement or transaction contemplated thereby or any action taken in connection
therewith from the beginning of time up to and including the date of the
execution and delivery of this Agreement. The Credit Parties further agree
forever to refrain from commencing, instituting or prosecuting any lawsuit,
action or other proceeding against any Released Parties with respect to any and
all of the foregoing described Claims. Nothing in this Section 8 shall be deemed
to amend the indemnification provisions set forth in Section 10.3 of the Credit
Agreement.

10.        Effect of Agreement. The parties hereto acknowledge that (i) the
execution and performance of this Agreement and the other documents referenced
herein shall constitute an assignment of the Loans under the Assigned Credit
Documents and shall not constitute a repayment or refinancing thereof, and
(ii) GSMC shall have no obligation to provide any further financial
accommodations to or for the benefit of the Borrower or its Affiliates pursuant
to the Credit Documents.

11.        Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of Prior Agent, the
Lenders and BAMI and shall be binding upon the successors and assigns of
Borrower and the other Credit Parties.

12.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument.

13.        Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

14.        Interpretation. This Agreement is a Credit Document for the purposes
of the Credit Agreement.

15.        Confidentiality. Schedule 1 to this Agreement is exclusively for the
information of the parties hereto and the information therein may not be
disclosed to any third party or circulated or referred to publicly without the
prior written consent of GSMC and BAMI, except to the extent required by
applicable law or legal process.

16.        APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT AGREEMENT.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

GOLDMAN SACHS MORTGAGE COMPANY, individually and as Prior Agent and Lender By:  
/s/ Mark J. Buono  

Name: Mark J. Buono

Title:   

 

BROOKFIELD ASSET MANAGEMENT INC., individually and as Successor Agent By:   /s/
Joseph Freedman  

Name: Joseph Freedman

Title:   General Counsel

 

THE MILLS LIMITED PARTNERSHIP By:   THE MILLS CORPORATION, its General Partner
By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

THE MILLS CORPORATION By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

MILLSSERVICES CORP. By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

MANAGEMENT ASSOCIATES LIMITED PARTNERSHIP By:   MILLS MANAGEMENT L.L.C., its
General Partner By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:   THE MILLS
CORPORATION, its General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

BLOCK 37, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:   THE
MILLS CORPORATION, its General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

BLOCK 37 OFFICE, L.L.C. By:   MILLSSERVICES CORP., its Manager By:   /s/ Richard
J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

108 NORTH STATE STREET II, L.L.C. By:   MILLSSERVICES CORP., its Manager By:  
/s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

BLOCK 37 RESIDUAL, L.L.C. By:   MILLSSERVICES CORP., its Manager By:   /s/
Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer

 

BROWARD MALL INVESTORS, L.P. By:   MILLS HOLDINGS INVESTORS II GP, L.L.C., its
General Partner By:   MILLS HOLDINGS II, L.P., its Manager By:   THE MILLS
LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer

 

DOVER COMMONS INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C., its
General Partner By:   MILLS CF HOLDINGS, L.P., its Manager By:   THE MILLS
LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

DOVER MALL INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C., its
General Partner By:   MILLS CF HOLDINGS, L.P., its Manager By:   THE MILLS
LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer

 

MEADOWLANDS MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:  
THE MILLS CORPORATION, its sole General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer

 

KATY MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:   THE
MILLS CORPORATION, its sole General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title: Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

MILLS SUPER-REGIONAL MALLS GP, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its
Manager By:   THE MILLS CORPORATION, its sole General Partner By:   /s/ Richard
J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

MAINSTREET RETAIL LIMITED PARTNERSHIP By:   MILLS MANAGEMENT L.L.C., its General
Partner By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:   THE MILLS
CORPORATION, its sole General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

ESPLANADE MALL INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C., its
General Partner By:   MILLS CF HOLDINGS, L.P., its Manager By:   THE MILLS
LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

NORTHPARK MALL INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP, L.L.C., its
General Partner By:   MILLS CF HOLDINGS, L.P., its Manager By:   THE MILLS
LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

WHITE PLAINS GALLERIA INVESTORS, L.P. By:   MILLS CF HOLDINGS INVESTORS GP,
L.L.C., its General Partner By:   MILLS CF HOLDINGS, L.P., its Manager By:   THE
MILLS LIMITED PARTNERSHIP, its General Partner By:   THE MILLS CORPORATION, its
General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

CINCINNATI MILLS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:  
THE MILLS CORPORATION, its General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

DEL AMO MILLS L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:   THE
MILLS CORPORATION, its General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

MILLS GLOBAL II, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its Manager By:  
THE MILLS CORPORATION, its General Partner By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

MILLS ONTARIO ACQUISITIONS, L.L.C. By:   THE MILLS LIMITED PARTNERSHIP, its
Manager By:   THE MILLS CORPORATION, its General Partner By:   /s/ Richard J.
Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer

 

 

VAUGHAN MILLS ADVISORY SERVICES, INC. By:   /s/ Richard J. Nadeau  

Name: Richard J. Nadeau

Title:   Executive Vice President and Chief

              Financial Officer



--------------------------------------------------------------------------------

Schedule 1

Purchase Price, Fees and Expenses



--------------------------------------------------------------------------------

Exhibit A

Assignment and Assumption Agreement



--------------------------------------------------------------------------------

Exhibit B

Supplement No. 4 to Fee Letter



--------------------------------------------------------------------------------

Exhibit C

Deposit Account Control Agreement Assignment